Citation Nr: 9930748
Decision Date: 10/28/99	Archive Date: 12/06/99

DOCKET NO. 97-32 079               DATE OCT 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an earlier effective date for the grant of service
connection for temporomandibular joint (TMJ) syndrome.

REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from July 1, 1992, to October
20th, 1994.

In November 1994, an initial claim for service connection for
various disabilities, including grinding of the teeth due to stress
and TMJ dysfunction, was received.

In a March 1995 rating, the veteran was granted service connection
for chronic conjunctivitis of both eyes, evaluated as 10 percent
disabling, effective from October 21, 1994, and for residuals of a
disability of the right fourth proximal interphalangeal joint with
right hand pain, evaluated as zero percent disabling, effective
from October 21, 1994. The regional office denied service
connection for bruxism due to stress, TMJ injury, and residuals of
bilateral stress fractures of the lower extremities.

In March 1995, the veteran was provided a copy of the rating
decision and informed of his appellate rights. He did not initiate
an appeal from the March 1995 rating.

On January 27, 1997, the veteran submitted an informal claim,
seeking to reopen the claims for service connection for TMJ
dysfunction, bruxism due to stress, and residuals of bilateral
stress fractures. He also requested an increased rating for his
right hand disability. Thereafter, he submitted additional medical
statements.

In a rating action in May 1997, the veteran was granted service
connection for residuals of stress fractures of both lower
extremities, evaluated as 10 percent disabling, effective from
October 21, 1994. The regional office denied service connection for
TMJ injury, and increased ratings for the veteran's previously
granted service-connected disabilities. The regional office
continued the rating denying service connection for bruxism due to
stress.

In June 1997, the veteran disagreed with the denial of service
connection for TMJ dysfunction and the rating for his right hand
condition.

2 -

In a rating in September 1997, the regional office granted a 10
percent evaluation for disability of the right fourth finger and
hand. The veteran was advised of this decision. The veteran did not
thereafter disagree with the rating for this disability, or express
any desire to appeal the 10 percent evaluation. The present appeal
does not include any issue relating to an increased rating for this
disability.

In the rating in September 1997, the regional office granted
service connection for a TMJ condition, evaluating the disability
as 10 percent disabling, effective from January 21, 1997. The
regional office indicated that the new medical statements
established a connection between the current diagnosis of TMJ
dysfunction and certain symptoms noted in service. The regional
office also continued its denial for service connection for bruxism
due to stress.

In October 1997, the veteran submitted a notice of disagreement
with the effective date assigned for the grant of service
connection for the TMJ condition. He indicated that an earlier
effective date for the grant of service connection for TMJ
dysfunction was warranted on the basis that there was clear and
unmistakable error in the regional office rating decision of March
1995 denying service connection for this disability.

At a November 1997 hearing at the regional office, the veteran
stated that he understood the initial denial of service connection
for bruxism due to stress, and that he was not pursuing a claim for
service connection for this condition.

FINDINGS OF FACT

1. The veteran served on active duty from July 1, 1992, to October
20, 1994.

2. A claim for service connection for TMJ dysfunction was received
from the veteran in November 1994.

3 -

3. In a rating action in March 1995, the regional office denied
entitlement to service connection for TMJ injury on the basis that
such disability was not found in service or after service.

4. The veteran did not perfect a timely appeal from the March 1995
rating, and there was a tenable and reasonable basis for this
rating .

4. On January 27, 1997, the veteran submitted a statement seeking
to reopen the claim for service connection for a TMJ condition.

5. Medical and other evidence received after the January 1997
statement initially showed that the veteran currently has TMJ
dysfunction, and that such disability was etiologically related to
certain symptoms noted in service.

6. In a rating in September 1997, the regional office granted
service connection for a TMJ condition, evaluating the disability
as 10 percent disabling, effective from January 21, 1997.

CONCLUSIONS OF LAW

1. The regional office rating action in March 1995 denying service
connection for TMJ dysfunction was not clearly and unmistakably
erroneous, was not timely appealed, and became final. 38 U.S.C.A.
5107 (West 1991); 38 C.F.R.  3.104, 3.105, 3.156, 3.160, 20.200-
20.202, 20.302, 20.1103 (1999).

2. Since the veteran was granted service connection for TMJ
dysfunction based on new and material evidence received pursuant to
his reopened claim in January 1997, the effective date for the
grant of service connection for such disability cannot be earlier
than that assigned. 38 U.S.C.A. 5107, 5110 (West 1991); 38 C.F.R. 
3.156, 3.160, 3.400(b) (1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal and at his hearing, the veteran maintained that there was
clear and unmistakable error in the 1995 rating decision denying
service connection for TMJ dysfunction. He contends that the
medical statements submitted in 1997 clearly show that TMJ
dysfunction was manifested in service, and that these records
clearly and unmistakably show that symptoms of the condition were
treated in service. He contends that his service dental records
show that he was treated with mouth guards for grinding of the
teeth, and that such symptoms were indicative of TMJ. He contends
that these records were not properly reviewed at the time of the
rating action of March 1995, and that this improper review
constituted clear error in the denial of his claim for service
connection for TMJ dysfunction in March 1995.

1. Background

The veteran's service department dental records indicate that he
complained of pain around tooth number 14 in December 1993 and
January 1994. These dental records also show that mouth guards were
furnished the veteran in March and April 1994. The dental records,
as well as other service medical records, are negative for any
findings or diagnoses indicative of TMJ dysfunction.

On a report of medical history for discharge from service in
September 1994, the veteran indicated that he had had frequent or
severe headaches and severe tooth or gum trouble. He stated that
grinding of the teeth had been noted. He also reported a history of
a head injury 10 years previously. The report of medical history,
as well as the physical examination for discharge from service,
failed to indicate any findings or diagnoses of TMJ dysfunction.

An initial claim for service connection for various disabilities,
including bruxism due to stress and TMJ dysfunction, was received
from the veteran in November 1994.

5 - 

On a VA examination in December 1994, there were no findings or
diagnoses of TMJ dysfunction. The veteran did complain of pain in
the upper/lower jaw and in the masseters bilaterally, as well as
grinding of the teeth. He indicated that he had been given a mouth
guard in service. The diagnosis was bruxism, probably secondary to
stress.

As previously indicated, the regional office, in a rating action in
March 1995, denied service connection for bruxism due to stress and
TMJ dysfunction. The regional office determined that TMJ
dysfunction was not found or diagnosed in service or after service.
The veteran did not timely appeal this rating determination.

On January 27, 1997, the veteran sought to reopen his claim for
service connection for TMJ dysfunction.

Subsequently, the veteran submitted a statement from Rod Hollaway,
M.D., indicating that the veteran had an audible click over the
right temporomandibular joint and an obvious snapping of the
mandible, with a history of having bite blocks prescribed in the
military. The diagnosis was TMJ dysfunction. Dr. Hollaway submitted
his clinical notes showing that in August 1996 there was a
diagnosis of TMJ dysfunction/bruxism based on the veteran's history
that this had been diagnosed in the military. It was indicated that
the veteran had temporomandibular joint problems in service when he
was provided bite blocks. A statement dated January 21, 1997 from
Larry D. Lander, D.D.S. was also received. It indicated that the
veteran had been referred for temporomandibular joint discomfort.
The veteran informed him that he had been told in service that had
"TMJ" problems.

In June 1997, the veteran's wife indicated that the veteran was
seen in service for his jaw and diagnosed as having TMJ
dysfunction. Another statement was received from Dr. Hollaway where
he stated that "[a] lthough TMJ is not documented in his military
records, the issuance of bite blocks and his current findings are
consistent with this diagnosis...." It was noted that the veteran's
military records showed that he was issued bite blocks on two
separate occasions, that he currently had

6 -

complaints of jaw soreness, and that examination showed a very loud
click over the temporomandibular joint on the right side.

In a rating action in September 1997, the regional office
determined that the medical statements submitted since the reopened
claim in January 1997 showed that the veteran currently has TMJ
dysfunction, and that such records provide a link between the
current diagnosis and symptoms noted in service. The regional
office granted service connection for a TMJ condition, effective
from January 21, 1997.

II. Analysis

An original claim is defined as an initial application for benefits
on a form prescribed by the Secretary for the Department of
Veterans Affairs. A finally adjudicated claim is an application
which has been allowed or disallowed by the regional office, the
action having become final by the expiration of one year after the
date of notice of an award or disallowance. A reopened claim is
de@fined as any application for a benefit received after final
disallowance of an earlier claim. 38 C.F.R. 3.160.

An appeal consists of a timely filed notice of disagreement in
writing and, after a statement of the case has been furnished, a
timely filed substantive appeal. 38 C.F.R. 20.200. Except in a
simultaneously contested claim, a claimant must file a notice of
disagreement with a determination by the agency of original
jurisdiction within one year from the date that that agency mails
notice of the determination to him. Otherwise, that determination
will become final.. 38 C.F.R. 20.302.

A decision of a duly constituted rating agency that is final shall
not be subject to revision on the same factual basis. Previous
determinations that are final, including decisions of service
connection, will be accepted as correct in the absence of clear and
unmistakable error. 38 C.F.R.  3.104, 3.105.

7 -

In order to reopen a claim for service connection, it is incumbent
upon the applicant to submit new and material evidence. New and
material evidence means evidence not previously submitted to agency
decisionmakers which bears directly and substantially upon the
specific matter under consideration, which is neither cumulative
nor redundant, and which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim. 38 C.F.R.
3.156(a).

The effective date of the grant of service connection shall be the
day following separation from active service or date entitlement
arose, if the claim is received within one year after separation
from service; otherwise, date of receipt of claim, or date
entitlement arose, whichever is later. 38 U.S.C.A. 5110; 38 C.F.R.
3.400(b).

A determination of service connection requires a finding of the
existence of a current disability, and a determination of a
relationship between that disability and injury or disease incurred
in service. Watson v. Brown, 4 Vet. App. 309, 314 (1991).

The veteran submitted an initial claim for service connection for
TMJ dysfunction in November 1994. In a rating action in March 1995,
the regional office denied service connection for this disability.

The evidence of record at the time of the March 1995 rating action
included service medical records which showed that the veteran was
provided night guards and did complain of grinding of the teeth.
However, there were no recorded findings or diagnoses of any type
of TMJ dysfunction in service. While there were complaints of jaw
pain and grinding of the teeth on the VA examination in December
1994, and a notation that the veteran continued to use dental
guards, the VA examination did not find or diagnose TMJ
dysfunction. The diagnosis was bruxism, probably secondary to
stress.

8 -

Consequently, the evidence of record at the time of the rating
action in March 1995 did not provide a diagnosis of, or contain
evidence sufficient to establish the presence of, TMJ dysfunction
in service, or after service. Without a diagnosis of TMJ
dysfunction by medical personnel in service or after service,
service connection could not be granted for this disability. Watson
v. Brown, supra. Even assuming the validity of the veteran's
contention that the March 1995 rating action missed the evidence
relating to, and the diagnosis of, bruxism in and afl@er service,
there was no diagnosis of TMJ dysfunction in service, or after
service. Thus, there was a tenable basis for this rating decision
denying service connection for TMJ dysfunction. There was no clear
and unmistakable error in the March 1995 rating denying service
connection for TMJ dysfunction.

The veteran was provided a copy of the rating decision of March
1995 denying service connection for TMJ injury, and of his
appellate rights. He did not perfect an appeal, and this
determination became final.

The veteran reopened his claim for service connection for this
disability in January 1997. The evidence received pursuant to this
reopened claim was considered new and material by the RO, as it
established that the veteran had TMJ dysfunction. The statements
received from the veteran's private physicians and dentists in 1997
and subsequently were the first indications that the veteran had
TMJ dysfunction, and that this disability had its inception in
service. These medical statements received after January 1997 noted
the presence of certain symptoms that, when interviewed in the
context of all of the veteran's symptoms, would indicate the
presence of TMJ dysfunction in service. These statements were the
first to link the symptoms noted in service to the subsequent
disability diagnosed as TMJ dysfunction.

While the veteran provided a history to these physicians in 1996
and 1997 that TMJ dysfunction was diagnosed in service, the service
medical records, in fact, do not verify this history. Rather, as
Dr. Hollaway noted, although TMJ dysfunction was not documented in
the veteran's military records, the issuance of bite blocks,
together with the current findings, are consistent with this
diagnosis. In effect, the medical records submitted in January 1997
and subsequently, established the

- 9 -

existence of a current disability, and a determination, by medical
evidence, of the relationship between the current disability and
the disease inception in service. It was only due to the evidence
submitted in and after January 1997, that service connection for
TMJ dysfunction could be established.

Accordingly, pursuant to the regulations for the award of service
connection, service connection was granted in the rating action in
September 1997 pursuant to the veteran's reopened claim, received
in January 1997. Since there was no clear and unmistakable error in
the March 1995 rating determination, that rating determination was
final, and any subsequent grant of service connection pursuant to
a reopened claim, would be effective from the date of reopened
claim, rather than the initial claim which was final. Although the
RO, for no apparent reason, assigned a date of January 21, 1997,
rather than January 27, 1997 when the reopened claim was received,
this apparent mistake is immaterial since benefits could only be
paid from the first day of the following month. 38 U.S.C.A. 5110;
38 C.F.R. 3.31, 3.400.

ORDER

Entitlement to an earlier effective date for the grant of service
connection for TMJ dysfunction is not established. The benefit
sought on appeal is denied.

ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

- 10 -

